Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 25, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6-12, and 14-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Consistent with the April 22, 2022 interview, the April 25, 2022 claims are allowed over the prior art. The Examiner’s updated search confirms Carlson; David K. et al. (US 20120240853 A1) as the closest prior art. Carlson’s equivalent injector (132E,F; Figure 4) is absent the newly claimed “third outlet” (Applicant’s 302; Amended [0045]; Figure 3) that is “substantially normal to the first outlet and the second outlet” as is independently claimed. Applicant’s “third surface”, where the claimed “third outlet” is located, is also required to be “substantially normal to the first outlet and the second outlet”. Carlson, neither alone or in combination, teach or suggests such a structure.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed April 25, 2022, with respect to rejections under §112, §103 and with respect to drawing and specification objections have been fully considered and are persuasive. The rejections and objections are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited references illustrate structural and functional features similar to the claimed invention.
US 20140137801 A1
US 20150368830 A1
US 20200332437 A1
US 20120270384 A1
US 20160362813 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716